Title: From George Washington to George Washington, 22 August 1781
From: Washington, George
To: Washington, George


                        
                             22 August 1781
                        
                        Questions proposed by His Excellency Count Rochambeau. the 22d Augt 1781 at King’s Ferry
                        1st Is Peekskill a place sure enough to have an Hospital in it, and to keep in store some important Articles
                            as Tents—shoes—shirts—Cloth &ca that will be left there now and that are coming from Boston and Providence—all
                            necessary things that will be sent to the French Army as they will be wanted.
                        2d If General Heath should be obliged to retire on Fishkill and on West point, could he give time to the
                            Magazine on Peekskill to be evacuated. In one word all the establishments made at Peekskill must they be conserved, or
                            must there not be left in it any thing but the Hospital which will be evacuated with the time, and is it necessary to send
                            up the most important Articles.
                        3d In this last supposition what place could be chosen for the stores that are wanted. should it be possible
                            for His Excellency to lend some Magazines at Fishkill and at West point.
                        4th The Communication from Boston and providence to the North River will it be sure enough by the Road at
                            Danbury to allow our using it, and especially in the case where money should be brought. should it not be necessary to take
                            the Road by Litchfield or the Green Woods. The communication with the North River by the high part will it not have the
                            two advantages of being more sure and shorter.
                        5th Has His Excellency taken measures for embarking the French troops on the Delaware, or must we procure
                            them ourselves.
                        6th To what points will the Boats carry us.
                        7th How will the Artillery and the Baggage be carried from the place of debarkation to the Head of Elk or any
                            other place where they shall embark on the Bay.
                        8th If the troops embark at Trenton to go down the Delaware what Road will the Waggons and Horses take—Must
                            they be sent to the Head of Elk to be embarked there, or will they be sent to Susquehannah Ferry to be brought down to
                            Alexandria.
                        9th May we depend upon some ships of the Americans for the transport of the troops upon the Bay—Would it not
                            be proper to write to the Chevr de la Luzerne and desire him to speak to Mr Danmour Consul of France at Baltimore.
                        10th It seems that it ought immediately to be sent to Philada to prepare this Hospitals and provisions for the
                            march to the Head of Elk and further. 
                     King’s Ferry 22d Augt 1781.Answers to the Questions proposed this day by His Excellency Count de Rochambeau.
                        1st Peekskill may not be an improper place for an Hospital of Convalescents or such persons as may be able to
                            move themselves without the assistance of Carriages, but I should not think a permanent Hospital would be safe there,
                            since we have so large a detachment from the Army—For the same reason I think it an improper price for a deposit of any
                            kind of stores.
                        
                        2d This answered under the first Head.
                        3d At either New Windsor—Newburg—Fishkill Landing or Fishkill Town—At the two first there are no public
                            Buildings but what are in use, but there are several private Stores which might be hired—At the third there are no public
                            buildings of any consequence—I make no doubt but part of the Barracks or some of the public buildings at Fishkill Town
                            might be shared—At West point we have not sufficient room for the stores which ought to be constantly kept there.
                        
                        4th The shortest and safest Route from Boston to the North River is thro’ Springfield and to Claverac—At any
                            rate I do not think the Route ought to be below Litchfield and from thence to Fishkill.
                        
                        5th I have not yet openly taken measures for procuring Vessels upon the Delaware, altho’ I have hinted to Mr
                            Morris that they will be wanted at a proper time—I would propose that the American Qr Mr General should engage all the
                            proper kind of Craft upon the Delaware for the transportation of the troops and Stores from Trenton and that the expence
                            should be paid by the French and Americans in proportion to the number of Men and quantity of Stores transported.
                        
                        6. To Wilmington near the mouth of Christiana Creek to Newport, four Miles above Wilmington—or Christiana
                            Bridge nine Miles above it, as the circumstances of Wind and Weather will permit.
                        
                        7. The number of Carriages necessary for the transport of the Artillery and Baggage is so much greater than
                            can be procured in the Country between Christiana and Elk, that I would propose that all the teams fit for further service
                            upon our arrival at Trenton should be sent across the Country to Wilmington—the deficiency may be made up in that
                            neighbourhood.
                        
                        8. They will be sent to Wilmington for the reasons above assigned, which is exactly in the Route to the Head
                            of Elk—It will be determined upon our arrival at Elk whether they are to proceed by land or sent down the Bay by Water.
                        
                         9. I have every reason to beleive that there are few or no Vessels at this time at Baltimore or at any place
                            in the upper part of Chesapeak Bay, and for that reason your Excellency will be pleased to remember that we in our joint
                            letter recommended it to Count de Grasse to send up all his Frigates and Transports to Elk River—But as it is a matter of
                            the utmost importance, it may not be amiss for your Excellency to repeat the request either immediately to Count de Grass
                            or through the Minister of France.
                        
                        10th It will perhaps be more expedient to delay this untill our arrival at Springfield, lest doing it sooner
                            should expose our design. 
                        